DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/332,777, filed 05/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/30/2022, have been entered.  Claims 4, 10, and 17 have been withdrawn.  Claims 1-23 are now pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, 11-15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP2012174971A) in view of Zeng (KR-2019039982-A) (refer to enclosed translations for citations).


    PNG
    media_image1.png
    562
    1432
    media_image1.png
    Greyscale

Regarding claim 1,
Ohashi teaches a battery (Fig. 1, 10), comprising:
a separator film (Fig. 1, 4; [043]); 
a plurality of cathodes (Fig. 7, 1; [044]), each cathode of the plurality of cathodes having a cathode base (Fig. 7, 1a; [045]) and a cathode material disposed on the cathode base (Fig. 7, 1b; [045]), 
wherein a first end of the cathode base of the respective cathode has a cathode connection portion that is free of the cathode material (Annotated Fig. 7, cathode connection portion; the examiner notes this region is free of cathode material 1b), 
wherein the cathode material of the respective cathode extends contiguously across a width of the cathode base of the respective cathode (Fig, 7, 1a, 1b, wherein the width direction is parallel with direction Z denoted in Fig. 1), and further extends contiguously from a second end of the cathode base of the respective cathode opposite the first end to the cathode connection portion of the respective cathode (Fig. 7, 1a, 1b, opposite side), 
and wherein the cathode connection portion of the respective cathode extends contiguously across the width of the cathode base of the respective cathode (Annotated Fig. 7, cathode connection portion; wherein the width direction is parallel with direction Z denoted in Fig. 1); 
and a plurality of anodes, each anode of the plurality of anodes having an anode base and an anode material disposed on the anode base (Fig. 7, 2a, 2b), 
wherein a first end of the anode base of the respective anode has an anode connection portion that is free of the anode material (Annotated Fig. 7, anode connection portion; the examiner notes this region is free of anode material 2b), 
wherein the anode material of the respective anode extends contiguously across a width of the anode base of the respective anode (Fig. 7, 2a, 2b,), and further extends contiguously from a second end of the anode base of the respective anode opposite the first end to the anode connection portion of the respective anode (Fig. 7, 2a, 2b, opposite side),
and wherein the anode connection portion of the respective anode extends contiguously across the width of the anode base of the respective anode (Annotated Fig. 7, anode connection portion); 
wherein the cathodes of the plurality of cathodes and the anodes of the plurality of anodes are disposed in an electrode stack with alternating anodes and cathodes; wherein each cathode of the plurality of cathodes is separated from each other cathode of the plurality of cathodes and extending in a stacking direction (Fig. 7, see alternating structure of 1 and 2),
a separator film is formed in an accordion arrangement (Fig. 7, multiple layers of separator 4 in between the electrodes 1 and 2, the examiner interprets “accordion arrangement” in accordance with the specification, having multiple layers of alternating separators and electrodes)
and from each anode of the plurality of anodes by a portion of the separator film (Fig. 7, 4); and wherein the cathode connection portion of each cathode of the plurality of cathodes is electrically connected to a flat piece of metal (Fig. 2, 17, via 16, 18 and Fig. 7, crimped end of 6; [045]) in which all of the terminals of 6 are connected, disposed at a first end of the battery (Fig. 2, 17, left side).  While Ohashi fails to teach a first busbar, the flat piece of metal serves the same function of a busbar in connecting all of the terminals through a rigid conductive sheet, such that it would be obvious to one of ordinary skill of the art before the effective filing date to electrically connect the cathode connection portions to a busbar,
and wherein the anode connection portion of each anode of the plurality of anodes is electrically connected to a flat piece of metal (Fig. 2, 17, via 16, 18 and Fig. 7, crimped end of 7; [054]) in which all of the terminals of 7 are connected, disposed at a first end of the battery (Fig. 2, 17, right side).  While Ohashi fails to teach a second busbar, the flat piece of metal serves the same function of a busbar in connecting all of the terminals through a rigid conductive sheet, such that it would be obvious to one of ordinary skill of the art before the effective filing date to electrically connect the cathode connection portions to a busbar.
Ohashi fails to teach the separator to extend contiguously between the anodes and cathodes.  Zeng teaches a separator film folded in an accordion arrangement to extend contiguously (Fig. 3, 202; [020]) between each cathode of the plurality of cathodes and an immediately adjacent anode of the plurality of anodes [020] in order to save manufacturing time and cost compared to separate separators [019].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the continuous features of Zeng’s separator to the battery of Ohashi to save manufacturing time and cost. 
Regarding claim 2,
Modified Ohashi teaches the battery of Claim 1 (see elements of claim 1 above), wherein the cathode connection portion of each cathode of the plurality of cathodes extends from between a first edge of the separator film and a second edge of the separator film opposite the first edge to past the first edge of the separator film (Annotated Fig. 7, first edge and second edge), and wherein the anode connection portion of each anode of the plurality of cathodes extends from between the first edge of the separator film and the second edge of the separator film to past the second edge of the separator film (Annotated Fig. 7, first edge and second edge).
Regarding claim 3,
Modified Ohashi teaches the battery of Claim 2 (see elements of claim 2 above), wherein the cathode connection portion of each cathode of the plurality of cathodes extends past the first edge, but fails to teach that it does so specifically by 1 mm.  However, while not to scale, the length of extension demonstrated by Fig. 3 appears to be no more than 3x the thickness of Fixture 54, which is disclosed as 1 mm [035]—a value substantially close to 1 mm.  Absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to use an anode a cathode connection portion which extends past the edge of the separator by 1 mm.
Regarding claim 6,
Modified Ohashi teaches the battery of Claim 1 (see elements of claim 1 above), wherein the cathode connection portions of the cathodes of the plurality of cathodes are connected to each other, and wherein end surfaces of the cathode connection portions are connected to the first bus bar disposed at the first end of the battery, and wherein the anode connection portions of the anodes of the plurality of anodes are connected to each other, and wherein end surfaces of the anode connection portions are connected to the second bus bar disposed at the second end of the battery. (see elements of claims 1 and 2).
Regarding claim 7,
Modified Ohashi teaches the battery of Claim 1 (see elements of claim 1 above), wherein the cathode connection portion of each cathode of the plurality of cathodes is individually connected to the first bus bar disposed at the first end of the battery, and wherein the anode connection portion of each anode of the plurality of anodes is individually connected to the second bus bar disposed at the second end of the battery (see elements of claims 1 and 2).
Regarding claim 8,
Ohashi teaches a battery pack, comprising: a plurality of cells (Fig. 8, multiple cells 10), each cell comprising:
a separator film (Fig. 1, 4; [043]); 
and an electrode stack comprising a plurality of electrodes stacked in a stacking direction (Fig. 7, 1, 2; [045]), 
each electrode of the plurality of electrodes having an electrode base and an electrode material disposed on the electrode base (Fig. 7, 1a, 2a),
wherein a first end of the electrode base of the respective electrode has an electrode connection portion that is free of the electrode material (Annotated Fig. 7, anode/cathode connection portion), 
wherein the electrode material of the respective electrode extends contiguously across a width of the electrode base of the respective electrode (Fig. 7, 1b, 2b, extending along the Z direction denoted in Fig. 1), 
and further extends contiguously from a second end of the electrode base of the respective electrode opposite the first end to the electrode connection portion of the respective electrode (Fig. 7, 1b, 2b, opposite end, extending along the Z direction denoted in Fig. 1),
 and wherein the electrode connection portion of the respective cathode extends contiguously across the width of the electrode base of the respective electrode (see elements in this claim above), wherein adjacent electrodes of the plurality of electrodes are separated from each other by a portion of the separator film (Fig. 7, 4),
 and wherein first electrode connection portions of a first group of electrodes of the plurality of electrodes extend from between a first edge of the separator film and a second edge of the separator film opposite the first edge to past the first edge of the separator film (Annotated Fig. 7, first edge and second edge), 
and are electrically connected to form a first terminal (Fig, 7, 16), 
wherein second electrode connection portions of a second group of electrodes of the plurality of electrodes extend from between the first edge of the separator film and the second edge of the separator film to past the second edge of the separator film (Annotated Fig. 7, first edge and second edge),
and are electrically connected to form a second terminal (Fig. 7, 18); 
and wherein the electrode connection portion of each of the plurality of electrodes is electrically connected to a flat piece of metal (Fig. 2, 17, via 16, 18 and Fig. 7, crimped end of 7; [054])
wherein each flat piece of metal of the plurality of flat pieces of metal (Fig. 2, 17) connects cells of a first group of cells of the plurality of cells in parallel by connecting the first terminals or the second terminals of the cells of the first group of cells to each other (Fig. 2, 16 and 18), 
wherein at least one of the flat pieces of metal (Fig. 2, 17, second from the top) connects a second group of cells (Fig. 2, 10, second from the top) of the plurality of cells in series with a third group of cells (Fig. 2, 10, third from the top) by connecting the first terminals of the cells of the first group of cells to the second terminals of the cells of the second group of cells (Fig. 2, 16, 18),
and a separator film is formed in an accordion arrangement (Fig. 7, multiple layers of separator 4 in between the electrodes 1 and 2, the examiner interprets “accordion arrangement” in accordance with the specification, having multiple layers of alternating separators and electrodes)
While Ohashi fails to teach a plurality of busbars, the flat pieces of metal serve the same function of a busbar in connecting all of the terminals through a rigid conductive sheet, such that, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to replace the plurality of flat pieces of metal with a plurality of busbars.
Ohashi fails to teach the separator to extend contiguously between the anodes and cathodes.  Zeng teaches a separator film folded in an accordion arrangement to extend contiguously (Fig. 3, 202; [020]) between each cathode of the plurality of cathodes and an immediately adjacent anode of the plurality of anodes [020] in order to save manufacturing time and cost compared to separate separators [019].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply accordion continuous structure of Zeng’s separator to the battery of Ohashi to save manufacturing time and cost. 
Regarding claim 9,
Modified Ohashi teaches the battery pack of Claim 8 (see elements of claim 8 above), wherein the electrode connection portion of each electrode of the plurality of electrodes of each cell in the plurality of cells extends past a respective edge of the separator film edge by about 1 mm (see elements of claim 3 above).
Regarding claim 11,
Modified Ohashi teaches the battery pack of Claim 8 (see elements of claim 8 above), wherein the electrode connection portions of the electrodes of the first group of electrodes in each cell are crimped together to form the first terminal of the respective cell and are connected to a first bus bar of the plurality of bars; and wherein the electrode connection portions of the electrodes of the second group of electrodes in each cell are crimped together to form the second terminal of the respective cell and are connected to a second bus bar of the plurality of bars (Fig. 2, 17; [036], “press-fitting”, it is the examiner’s position that press fitting is a type of crimping)
Regarding claim 12,
Modified Ohashi teaches the battery pack of Claim 8 (see elements of claim 8 above), wherein the plurality of bus bars retain the cells of the plurality of cells in a series-parallel configuration (Fig. 2, 17; [021], “parallel”).
Regarding claim 13,
Modified Ohashi teaches the battery pack of Claim 8 (see elements of claim 8 above), wherein each bus bar of the plurality of bus bars retains cells connected to the respective bus bar with a heat sink between adjacent cells (Fig. 9, 20) as well as air flow paths that are adjacent to the cells (Fig. 9, [066], convex portion 32 allows airflow).  While Modified Ohashi fails to teach air flow paths in between the cells, heat sinks and airflow paths perform the same cooling function.  Therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to replace the heat sink with air flow paths in between cells.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 14,
Ohashi teaches a method for providing a battery, comprising: 
providing a separator film (Fig. 1, 4; [043]);
providing a plurality of cathodes (Fig. 7, 1; [044]), each cathode of the plurality of cathodes having a cathode base (Fig. 7, 1a; [045]) and a cathode material disposed on the cathode base (Fig. 7, 1b; [045]),
 wherein a first end of the cathode base of the respective cathode has a cathode connection portion that is free of the cathode material (Annotated Fig. 7, cathode connection portion; the examiner notes this region is free of cathode material 1b), 
wherein the cathode material of the respective cathode extends contiguously across a width of the cathode base of the respective cathode (Fig, 7, 1a, 1b, wherein the width direction is parallel with direction Z denoted in Fig. 1), and further extends contiguously from a second end of the cathode base of the respective cathode opposite the first end to the cathode connection portion of the respective cathode (Fig. 7, 1a, 1b, opposite side),
 and wherein the cathode connection portion of the respective cathode extends contiguously across the width of the cathode base of the respective cathode (Annotated Fig. 7, cathode connection portion; wherein the width direction is parallel with direction Z denoted in Fig. 1); 
providing a plurality of anodes, each anode of the plurality of anodes having an anode base and an anode material disposed on the anode base (Fig. 7, 2a, 2b),
wherein a first end of the anode base of the respective anode has an anode connection portion that is free of the anode material (Annotated Fig. 7, anode connection portion; the examiner notes this region is free of anode material 2b), 
wherein the anode material of the respective anode extends contiguously across a width of the anode base of the respective anode (Fig. 7, 2a, 2b), and further extends contiguously from a second end of the anode base of the respective anode opposite the first end to the anode connection portion of the respective anode (Fig. 7, 2a, 2b, opposite side),
and wherein the anode connection portion of the respective anode extends contiguously across the width of the anode base of the respective anode; disposing the plurality of cathodes on a first side of the separator film (Annotated Fig. 7, anode connection portion), 
wherein the cathode connection portion of each cathode of the plurality of cathodes (annotated Fig. 7, cathode connection portion) extends from between a first edge of the separator film and a second edge of the separator film opposite the first edge to past the first edge of the separator film, disposing the plurality of anodes on a second side of the separator film (Annotated Fig. 7, first and second edge), 
wherein the anode connection portion of each anode of the plurality of cathodes (the examiner interprets this to mean the plurality of anodes, see claim objection above) extends from between the first edge of the separator film and the second edge of the separator film to past the second edge of the separator film (annotated Fig. 7, first and second edge); 
forming an electrode stack from the separator film (Fig. 7, 10), the plurality of cathodes and the plurality of anodes, wherein the electrode stack extends in a stacking direction, wherein the electrode stack has alternating anodes and cathodes (Fig. 7, 1, 2), and wherein each cathode of the plurality of cathodes is separated in the electrode stack from each other cathode of the plurality of cathodes (Fig. 7, 1, 2), and from each anode of the plurality of anodes by a portion of the separator film (Fig. 7, 2, 4); 
electrically connecting the cathode connection portions of the cathodes of the plurality of cathodes to a first bus bar disposed at a first end of the battery (see elements of claim 8 above) 
and electrically connecting anode connection portions of the anodes of the plurality of anodes to a second bus bar disposed at a second end of the battery opposite the first end (see elements of claim 8 above).
Ohashi fails to teach the separator to extend contiguously between the anodes and cathodes.  Zeng teaches a separator film folded in an accordion arrangement to extend contiguously (Fig. 3, 202; [020]) between each cathode of the plurality of cathodes and an immediately adjacent anode of the plurality of anodes [020] in order to save manufacturing time and cost compared to separate separators [019].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply accordion continuous structure of Zeng’s separator to the battery of Ohashi to save manufacturing time and cost. 
Regarding claim 15,
Modified Ohashi teaches the method of Claim 14 (see elements of claim 14 above), wherein the cathode connection portion of each cathode of the plurality of cathodes extends past the first edge by about 1 mm, and wherein the anode connection portion of each anode of the plurality of anodes extends past the second edge by about 1 mm (see elements of claim 3 above).
Regarding claim 18,
Ohashi teaches the method of Claim 14 (see elements of claim 14 above), wherein the electrically connecting the cathode connection portions of the cathodes to the first bus bar comprises bonding the cathode connection portions of the cathodes of the plurality of cathodes to each other (the examiner interprets press-fitting as a type of bonding because it joins securely by means of pressure), and connecting the bonded cathode connection portions to the first bus bar (Fig. 7, 6); and wherein the electrically connecting the anode connection portions of the anodes to the second bus bar comprises bonding the anode connection portions of the anodes of the plurality of anodes to each other (Fig. 7, 7), and connecting the bonded anode connection portions to the second bus bar. (Fig. 7, 7; Fig. 2, 17).
Regarding claim 19,
Modified Ohashi teaches the method of Claim 14 (see elements of claim 14 above), wherein the electrically connecting the cathode connection portions to the bus bar comprises bending each of the cathode connection portions and individually bonding each of the cathode connection portions to the bus bar disposed at the first end of the battery (Fig. 2, 17; [021] “connected via wiring”, which is bonded because the wiring must be fixed to the respective surface to function) and wherein the electrically connecting the anode connection portions to the bus bar comprises bending each of the anode connection portions and individually bonding each of the anode connection portions to the bus bar disposed at the second end of the battery (Fig. 7, see bent electrode connection portions 6 and 7 connected to busbar 17 as described in elements of claim 8 above).
Regarding claim 20,
Modified Ohashi teaches the method of Claim 14 (see elements of claim 14 above), further comprising providing the battery in a battery pack and as part of a first group of cells that are electrically connected to each other in parallel and that are electrically connected to each other by the first bus and the second bus (see elements of claim 8 above); and providing the first group of cells in series with a second group of cells having second cells electrically connected to each other in parallel, and wherein the first group of cells and the second group of cells are all connected to one of the first bus bar or the second bus bar; wherein the first bus bar and second bus bar retain the cells of the first group of cells with airflow paths between adjacent cells of the first group of cells (see elements of claim 13 above).
Regarding claim 21,
The battery of Claim 1, further comprising: a casing (Fig. 2, 12),  enclosing the separator film, at least the cathode material of each cathode of the plurality of cathodes, and at least the anode material of each anode of the plurality of anodes (Fig. 7, 2, 3, and 4 within 12); and the first bus bar and the second bus bar (Fig. 2, 17, left and right sides; see elements of claim 1 above), wherein the first bus bar and second bus bar are each disposed completely outside of the casing (Fig. 2, 12, 17), wherein each of the first bus bar and the second bus bar extends, in the stacking direction, past ends of at least two cathodes of the plurality of cathode, and past at least two anodes of the plurality of anodes (Fig. 2., stacked cells 10; [021], “Although not shown, the plurality of power storage cells 10 may be connected in parallel depending on the application of the power storage device 100”).
Regarding claim 22,
The battery pack of Claim 8, wherein each cell of the plurality of cells further comprises a casing (Fig. 2, 12) enclosing the separator film, and at least the electrode material of each electrode of the plurality of electrodes (Fig. 7, 2, 3, and 4 within 12); wherein each bus bar of the plurality of bus bars is each disposed completely outside of the casing of each cell of the plurality of cells (Fig. 2, 12, 17; see elements of claim 8 above), wherein each bus bar of the plurality of bus bars extends, in the stacking direction of a cell of the plurality of cells, past ends of at least electrodes of the plurality of electrodes of the respective cell (Fig. 2, stacked cells 10; [021], “Although not shown, the plurality of power storage cells 10 may be connected in parallel depending on the application of the power storage device 100”).
Regarding claim 23,
The method of Claim 14, further comprising: providing a casing (Fig. 2, 12) enclosing the separator film, at least the cathode material of each cathode of the plurality of cathodes, and at least the anode material of each anode of the plurality of anodes(Fig. 7, 2, 3, and 4 within 12); and wherein the electrically connecting the cathode connection portions to the first bus bar and the electrically connecting the anode connection portions to the second bus bar comprising electrically connecting the cathode connection portions to the first bus bar and electrically connecting the anode connection portions to the second bus bar (Fig. 2, 16 and 18 connected to 17) such that the first bus bar and second bus bar are each disposed completely outside of the casing (Fig. 2, 17, 12; see elements of claim 8 above), and such that each of the first bus bar and the second bus bar extends, in the stacking direction, past ends of at least two cathodes of the plurality of cathode, and past at least two anodes of the plurality of anodes (Fig. 2, stacked cells 10; [021], “Although not shown, the plurality of power storage cells 10 may be connected in parallel depending on the application of the power storage device 100”).
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP2012174971A) in view of Zeng (KR-2019039982-A) and Hongli (US 20210057740 A1) (refer to enclosed translations for citations).
Regarding claim 5,
Ohashi teaches the battery of claim 1 (see elements of claim 1 above), wherein the anode material comprises graphite [051], but fails to teach wherein the cathode material comprises lithium cobalt oxide (LiCoO2). Hongli teaches a cathode active material with a graphite negative electrode [0119], wherein the cathode comprises lithium cobalt oxide to help mitigate degradation mechanisms [0121].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the lithium cobalt oxide anode taught by Hongli with the battery of Ohashi in order to mitigate degradation mechanisms.
Regarding claim 17,
Modified Ohashi teaches the method of Claim 14 (see elements of claim 14 above), wherein the anode material comprises graphite [051] the cathode material comprises lithium cobalt oxide (LiCoO2) (see elements of claim 5 above). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2022, with respect to the rejection(s) of claim(s) 1-23 have been fully considered and, as a result of the new amendments, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ohashi (JP2012174971A) and Zeng (KR20190039982A).
Applicant argues that a continuous separator is not disclosed; however, this is not persuasive, as Zeng discloses a continuous accordion separator in order to reduce manufacturing time and cost.
Applicant’s new claims, 21-23, are met by Modified Ohashi as described in claims 1, 8, and 14 above, in which a busbar is described to be an obvious replacement for the electrical connections, which sit outside the casing of Fig. 2, 12.  Additionally, because the busbar 17 of plurality of stacked cells is described by Ohashi to be connected in parallel, this requires the obvious busbar be connected along the stacking direction [021], such that all the elements of the newly introduced claims are met.
Applicant argues that all other claims should be allowable based off an allowable claim 1, 8, and 14; however, this is not persuasive as the rejections on these claims have been sustained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728